department of the treasury p9uilsl5sus9 internal_revenue_service washington d c jan tax_exempt_and_government_entities_division uniform issue list tera t legend taxpayer a decedent b company c plan d account f financial_institution g account h financial_institution ira j financial_institution k t i amount amount amount amount amount amount dear this letter is in response to a request for a letter_ruling dated date as supplemented by correspondence dated february may october and date from your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code code regarding the distribution of amount from plan d the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received a distribution of amount from plan d the actual amount of the check was amount amount less federal and state tax withholdings of amount sec_2 and respectively taxpayer a asserts that her failure to accomplish a rollover of amount within the 60-day period prescribed by sec_402 of the code was due to taxpayer a’s mental condition following the death of her spouse decedent b which impaired her ability to make financial decisions during the 60-day period taxpayer a further represents that amount has not been used for any other purpose 20_ through his work with as surviving_spouse taxpayer a received a net distribution decedent b was primarily responsible for financial matters for the family prior to his death decedent b died unexpectedly in may of company c decedent b had participated in plan d a qualified_retirement_plan on july amount of decedent b’s account balance in pland onjuly taxpayer a deposited amount into a savings account account f with financial_institution g on august taxpayer a withdrew amount which includes amount from account f with financial_institution g on september after the expiration of the 60-day rollover period taxpayer a met with a representative of financial_institution and deposited amount into component parts checking account and premier savings account of account h with financial_institution on december after taxpayer a’s financial advisor discovered that account h was not an ira taxpayer a wrote a check for amount drawn on account h and deposited it into ira j with financial_institution k on december ' 20_ taxpayer a experienced emotional trauma during the months following the sudden death of decedent b taxpayer a has also represented that she faced both a probate challenge from decedent b’s family and possible foreclosure on her primary residence taxpayer a asserts that as a result of her unfamiliarity with financial transactions and the stressful vents following decedent b’s death she was unable to accomplish a timely rollover of amount 2u1315035 based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_402 of the code with respect to amount sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 q9 sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_402 of the code provides that any amount transferred in a direct trustee-to-trustee transfer in accordance with sec_401 shall not be includible in gross_income for the taxable_year of such transfer sec_1 a of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover of amount was due to her unfamiliarity with financial affairs and the personal and emotional stress she experienced following the death of her husband decedent b therefore pursuant to sec_402 the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from plan d and provided all other requirements of sec_402 of the code except the 60-day requirement were met with respect to the contribution not in excess of amount into ira jon december _ such contribution will be considered a rollover_contribution within the meaning of sec_402 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office this ruling please contact if you wish to inquire about i d at sincerely yours carlden woiteins manager employee_plans technical group cc
